CACHE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, July 2, ASSETS Current assets: Cash and equivalents $ $ $ Marketable securities Certificate of deposits - restricted Receivables, net Income tax receivable Inventories, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Intangible assets, net Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Note payable - - Accrued compensation Accrued liabilities Total current liabilities Other liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Common stock Additional paid-in capital Retained earnings Treasury stock, at cost ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 26 Weeks Ended 26 Weeks Ended June 30, July 2, Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Total expenses Operating income (loss) ) Other income (expense): Interest expense - ) Interest income Income (loss) before income taxes ) Income tax provision (benefit) ) Net income (loss) $ ) $ Basic earnings (loss) per share $ ) $ Diluted earnings (loss) per share $ ) $ Basic weighted average shares outstanding Diluted weighted average shares outstanding CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 13 Weeks Ended 13 Weeks Ended June 30, July 2, Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Total expenses Operating income Other income (expense): Interest expense - ) Interest income Income before income taxes Income tax benefit Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding
